DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. 2017/0136418 A1), hereinafter “Choi” in view of Reeve et al. (U.S. 2021/0008522 A1), hereinafter “Reeve”.  


    PNG
    media_image1.png
    400
    214
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    343
    364
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    321
    236
    media_image3.png
    Greyscale


Choi teaches a water filter apparatus including a filter including a carbon block 231 having a tube shape comprising a mixture of activated carbon and a binder and having a nonwoven fabric [0014] comprising an electrostatic attraction material (ion adsorption material 222) surrounding an outer circumferential surface of the carbon block [0097-0101] [as in claims 1 and 13].  He doesn’t specify the embodiment of figure 7 to be disposed within a filter housing and including an inlet and an outlet, but such is shown in figure 8.  Figure 8 depicts a housing 301 having an inlet 301a and an outlet 301b [as in claims 1 and 13].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to having the filter of figure 7 of Choi to include the filter housing of figure 8 since such would provide the desired flow path for figure 7, wherein fluid entering the apparatus first flows through the electrostatic material and then through the carbon block, as desired [0099].  

Choi doesn’t specify that the non-woven fabric comprises a cellulose support and an electrostatic attraction material that is applied to the cellulose support, wherein the material comprises a polyamine-based polymer that defines a positively charged functional group.  But such is taught by Reeve.

Reeve teaches an electrostatic material [0047] that is supplied to a cellulose support [0052], wherein the material comprises a polyamine-based polymer [0050] that defines a positively charged function group (cation, 0050) [as in claims 1 and 13].

It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the polyamine-based polymer electrostatic material with a cellulose support of Reeve in the invention of Choi, since Reeve teaches the benefit of removal of target substances from fluids—further perfecting the electrostatic separation of Choi. 

He also teaches the electrostatic material to be pleated (figure 3b) having a wrinkled surface [as in claim 2].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the electrostatic filter 222 of figure 7 to be pleated as in figure 3b, since Choi teaches the benefit of increasing the surface area that comes into contact with the water being treated so as to increase removal of nanoparticles [0068].  

As for claim 3, upon modification of the electrostatic filter 222 of figure 7 to be pleated as in figure 3b, the plurality of convex and concave portions about the circumference of the carbon block is realized.



Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese Reference  JP 2012-30218 A, hereinafter ‘218 in view of Choi and in further view of Reeve.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
‘218 teaches the limitations of claims 1-11 and 13-20 including a water treatment apparatus including a filter module inside a filter housing that includes a hollow fiber membrane 130 positioned vertically below an activated carbon block 132 [as in claims 4 and 14] and including a first inner cover 80 about and covering the fiber membrane filter and a second inner cover 82 vertically above and having received therein an upper portion of the first inner cover 80 and covering the outer surface of the carbon filter [as in claims 5, 11 and 15].  As shown by the flow arrows of figure 2, ‘218 also teaches the communication hole 100 for flow to travel from the inlet along a flow passage between the inner surface of the filter housing and the outer surfaces of the first and second covers [as in claims 6 and 16], through the communication hole 100 and to the second inner cover [as in claims 7 and 17] and through a filter bracket 118 that defines a second passage between the top portion of the fiber membrane filter 130 and a bottom portion of the carbon block [as in claims 8 and 18] and through a groove formed by an extension 146 of the bracket 118 to a third flow passage defined between the outer surface of the carbon filter and an inner surface of the inner cover [as in claims 9 and 19] through the carbon block and through the hollow center thereof to the outlet [as in claims 10 and 20].

As expanded above, the limitations of claims 2-3 are also obvious in view of Choi.      

The modified ‘218 doesn’t specify that the non-woven fabric comprises a cellulose support and an electrostatic attraction material that is applied to the cellulose support, wherein the material comprises a polyamine-based polymer that defines a positively charged functional group.  But such is taught by Reeve.

Reeve teaches an electrostatic material [0047] that is supplied to a cellulose support [0052], wherein the material comprises a polyamine-based polymer [0050] that defines a positively charged function group (cation, 0050) [as in claims 1 and 13].

It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the polyamine-based polymer electrostatic material with a cellulose support of Reeve in the invention of the modified ‘218, since Reeve teaches the benefit of removal of target substances from fluids—further perfecting the electrostatic separation of Choi. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. 2017/0136418 A1), hereinafter “Choi” in view of Reeve et al. (U.S. 2021/0008522 A1), hereinafter “Reeve” in further view of either of Lang et al. (U.S. 6,949,155), hereinafter “Lang” or Miyagi et al. (U.S. 5,114,508), hereinafter “Miyagi”.

Choi teaches the non-woven fabric 222 contacts the outer circumferential surface of the carbon block 231 but doesn’t specify how the ends of the closed curve of the non-woven fabric are attached but such is taught by either one of Lang or Miyagi.

    PNG
    media_image7.png
    435
    354
    media_image7.png
    Greyscale
As shown in figure 3, Lang teaches the end of a closed curve in contact with each other, wherein the pleat arranged between the end portions of the non-woven fabric define the ends of the closed curve  and including a thermal bonding portion attach the end portions to each other (see claim 1 of Lang).


    PNG
    media_image8.png
    299
    298
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    320
    306
    media_image9.png
    Greyscale

As shown in figures 4 and 5, Miyago also teaches the end of a closed curve in contact with each other, wherein the pleat arranged between the end portions of the non-woven fabric define the ends of the closed curve and including a thermal bonding portion attach the end portions to each other (see col. 4, lines 22-36).

It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the ends of the modified Choi to include the thermal bonding portion of Lang or Miyagi, since both references teach such to be a suitable means to create a cylindrical, pleated filter element and the benefit of improved pressure resistance at the seal.

Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.  As explained above, the new limitations are known in the newly applied art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778